In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-14-00144-CR


                          DANIEL LEE ROBINSON, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 52nd District Court
                                    Coryell County, Texas
              Trial Court No. FO-13-21596, Honorable Trent D. Farrell, Presiding

                                        October 30, 2014

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant,

Daniel Lee Robinson, and his attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                           Per Curiam
Do not publish.